Jackson, C. J.
It furnished no ground for any extraordinary motion for a new trial at a later term of Court, that,the case was tried near *4the clo-se of a terra, and counsel did not have time to perfect the motion for a m-w trial, where it appears that, after the trial, the Court drew juries and did other things usual at the heel of aterra; that the dis-. satisfied p’irf.y could have made a motion, and taken an order to perfect .it and file n brief of the evidence afterwards, but that this was neglected Without any sufficient excuse therefor, and that nothing was done until the next term of Court.
Wier Boyd ; M. G. Boyd, for plaintiff in error.
H. H. Perry; W. P. Price, for defendants.
Judgment affirmed